Citation Nr: 1742551	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-34 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a left shoulder disability as secondary to a service-connected status post arthroscopic surgery for repair, grade V slap lesion, right shoulder with repair of proximal biceps tendon tear (right shoulder disability).

2. Entitlement to total disability based on individual unemployability (TDIU) prior to September 24, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to August 2007. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

These claims were previously remanded by the Board in June 2015 for additional development. Jurisdiction has been returned to the Board.

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was not precluded from securing or following a substantially gainful occupation due to a service-connected disability or service-connected disabilities prior to September 24, 2011.


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met prior to September 24, 2011. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist in connection with the TDIU claim. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. TDIU

The Veteran contends that he was unemployable due to his service-connected shoulder, back and posttraumatic stress disorder (PTSD).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A total disability rating based upon individual unemployability may be assigned where the schedular rating is less than total, and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

The Veteran was granted a100 percent rating for his PTSD, effective September 24, 2011. The Veteran has claimed TDIU as being due to PTSD and other service-connected disabilities. The relevant appellate period for this claim is the time prior to the award of the 100 percent rating. 

Although the Board is remanding the claim for service connection for a left shoulder disability, the TDIU claim can be addressed at this time because the Board finds as fact that the Veteran was performing substantial gainful employment during the time period prior to September 24, 2011. Thus, even if service connection for a left shoulder disability is granted, it would not impact the finding that the Veteran was working prior to September 24, 2011.  

The Veteran meets the schedular criteria for a TDIU rating prior to September 24, 2011.  The remaining question is whether the Veteran's service-connected disabilities rendered him unable to obtain and retain gainful employment prior to September 24, 2011.  

The Veteran originally filed a claim for total disability in February 2009 claiming that he had not been able to work since January 2009 due to his service-connected disabilities. However, by the time the claim was adjudicated in May 2009, the Veteran had returned to work, and his claim was denied. The Veteran submitted a notice of disagreement, and prior to the issuing of a supplemental statement of the case, in 2012 and 2013, the Veteran again claimed total disability due to his back and then added PTSD and shoulders, as causing his unemployability. With his initial claim for TDIU, the Veteran claims he worked at an automation factory that manufactured valves, and he was fired as a result of not being able to lift the necessary materials due to pain in his service-connected shoulder. However, the Board notes, the factory's statement was that the Veteran was not an employee and was only in a temporary position. Within one month of losing that position, the Veteran reports that he worked full-time as a meat clerk at a local grocery store from February 2009 to October 2011. The Veteran reported his income the year prior to stopping working as between 14,000 and 16,000 dollars. He also wrote that he was earning about $1000/month at Stop & Shop. The Veteran states on his TDIU application that he left his job at the grocer due to his back condition, but was still unable to work at all due to his PTSD and shoulders. The Veteran wrote on the application that during his time at the grocery store, little time was loss from work due to his disabilities. 

The Board notes that the Veteran received several VA examinations for his various service-connected disabilities during the relevant time period, and none of them note that the Veteran's disabilities prevented him from working. In fact, the last examination given in the time period was for the Veteran's right shoulder in April 2010, where the Veteran reports that his shoulder was having significant impact on his usual occupation and prevented him from doing several things including exercising, but at the same examination reported that he was in training to become a personal trainer. He completed his training in June 2010.

The Board appreciates the Veteran's honesty in reporting to VA that he went back to work from February 2009 to October 2011 and the fact that he did not miss a lot of time from work and provided his monthly salary.  The Veteran's representative alleged at one point during the appeal that VA should obtain the Veteran's earnings from the Social Security Administration to see if he had substantial gainful employment.  However, the Veteran himself has provided the necessary information for VA to make an informed decision about whether his employment prior to September 2011 was gainful.  The Veteran's salary for 2009, 2010, and 2011 was at least $12,000, which is higher than the poverty threshold for those three years.

In sum, to the extent that Veteran complained of impairment from his collective service-connected disabilities, the objective evidence of record does not show that such rendered him unemployable. In short, there is no showing that the Veteran is unable to secure or follow a substantially gainful occupation by combination of his service-connected disabilities prior to September 24, 2011. This is shown by the information that the Veteran reported to VA, which employment was higher than the poverty rate for a single person. Moreover, with completing his personal training certification in June 2010, the Veteran established that he could pursue other employment that may better suit his disabilities. 

Therefore, as his service-connected disabilities did not prevent the Veteran from securing substantial and gainful employment prior to September 24, 2011, the Veteran's claim for TDIU is denied for that time period. 

In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to total disability based on individual unemployability (TDIU) prior to September 24, 2011 is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure proper development regarding the Veteran's claim on appeal.

The Veteran's claim for a left shoulder disability must be remanded in order to obtain additional records potentially relevant to the claim. 

The duty to assist includes providing reasonable assistance to a claimant by obtaining outstanding records evidence on the claimant's behalf. 

In a December 2016 statement, the Veteran informed VA that there are additional, more current treatment records in regard to his left shoulder at the VA medical center (VAMC) in Beckley, WV, that have not been associated with the claims file. The most recent VA treatment records are from June 2016, and the Veteran's statement would indicate that there are records dated after June 2016 that address his left shoulder. As these records are relevant to the issue on appeal, a remand is necessary prior to adjudicating this claim. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant VA treatment records from the VAMC in Beckley, WV, from June 2016 to the present.  

2. If the records establish a current disability involving the left shoulder, return the file to the same examiner from June 2016, or, if not available, one of equal expertise. If the examiner deems a current examination is warranted, schedule the Veteran for an examination. The claims file must be made available to and be reviewed by the examiner. 

The examiner is asked to provide the following opinions, including a complete and thorough rationale, with reference to relevant evidence of record as appropriate, for any and all conclusions reached: 

   a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran has a current left shoulder disability?

If the examiner concludes that the Veteran has a current left shoulder disability, the examiner is asked to further opine as to the following: 

   b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's left shoulder disability is caused by the service-connected status post arthroscopic surgery for repair, Grade V SLAP lesion, right shoulder with repair of proximal biceps tendon tear (right shoulder disability)? 

   c) If the answer to "b" is no, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's left shoulder disability has been aggravated (permanently worsened beyond the natural progression of the disease) by the service-connected right shoulder disability? 

3. Following the above development, review the opinion(s) in order to ensure adequacy and compliance with the above directives. A complete rationale for all opinions expressed should also be provided. If any opinion is inadequate for any reason, take whatever corrective action is deemed necessary. 

4. Then, readjudicate the Veteran's claim on appeal. If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


